      4:18-cr-01118-MGL        Date Filed 04/19/21      Entry Number 112        Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
vs.                                              § CRIMINAL ACTION NO.: 4:18-1118-MGL-2
                                                 §
PHYLICIA M. KING,                                §
                              Defendant.         §


                    MEMORANDUM OPINION AND ORDER
             DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE

I.     INTRODUCTION

       Pending before the Court is Defendant Phylicia M. King’s (King) pro se motion to reduce

her sentence due to the COVID-19 pandemic. Having carefully considered the motion, the

response, the record, and the applicable law, it is the judgment of the Court King’s motion to

reduce her sentence will be denied.



II.    FACTUAL AND PROCEDURAL HISTORY

       The grand jury indicted King on one count of conspiring to recruit, harbor, transport,

provide, obtain, advertise, solicit, patronize, and maintain by any means a minor and cause him or

her to engage in a commercial sex act across state lines in violation of 18 U.S.C. §§ 1591(a)(1),

1591(a)(2), and 1594(c) (Count One); one count of knowingly transporting a minor in interstate

commerce with the intent the minor engage in prostitution and in sexual activity in violation of 18
       4:18-cr-01118-MGL       Date Filed 04/19/21     Entry Number 112       Page 2 of 7




U.S.C. §§ 2423 and 2 (Count Three), as well as a forfeiture count. Remaining counts were lodged

against her codefendant.

        On July 9, 2019, King pled guilty to Count Three. The Court, on December 18, 2019,

sentenced her to a term of imprisonment of thirty-six months, and upon release from imprisonment,

a term of supervised release for a term of five years with standard and special conditions. Count

One was dismissed upon motion of the government, and the forfeiture order was incorporated into

the judgment. King is currently housed at Federal Medical Center Carswell (FMC Carswell), and

has a projected release date on or about August 30, 2022.

        She filed this motion seeking compassionate release due to the COVID-19 pandemic, and

the government responded. The Court, having been fully briefed on the relevant issues, will now

adjudicate the motion.



III.    STANDARD OF REVIEW

        A court may modify a term of imprisonment under only three specific circumstances. First,

a court may modify a sentence as “permitted by statute or by Rule 35 of the Federal Rules of

Criminal Procedure.” 18 U.S.C. § 3582(c)(1)(B); see also Fed. R. Crim. P. 35 (allowing a

reduction in sentence upon a motion by the government based on substantial assistance from the

defendant or within fourteen days of the sentence when there is a clear error in the sentence).

Second, a court may modify a sentence when the imposed “term of imprisonment [is] based on a

sentencing range that has subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2).

        And third, 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act, permits

modification of a term of imprisonment upon motion of the defendant after he “has fully exhausted



                                                2
     4:18-cr-01118-MGL          Date Filed 04/19/21      Entry Number 112         Page 3 of 7




all administrative rights to appeal a failure of the Bureau of Prisons [BOP] to bring a motion on

the defendant’s behalf or the lapse of [thirty] days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A)(i). If “extraordinary

and compelling reasons warrant such a reduction” and the reduction “is consistent with applicable

policy statements issued by the Sentencing Commission[,]” the Court may reduce a defendant’s

term of imprisonment and may impose a term of probation or supervised release that does not

exceed the unserved portion of the original term of imprisonment. Id. This statute also provides

the Court must consider “the factors set forth in [S]ection 3553(a) to the extent that they are

applicable[.]” Id.

       The applicable Sentencing Commission policy statement referenced in Section

3582(c)(1)(A) is found at U.S.S.G. § 1B1.13 (“Reduction in Term of Imprisonment Under 18

U.S.C. § 3582(c)(1)(A)”). U.S.S.G. § 1B1.13 provides that the Court may reduce a term of

imprisonment if the Court determines 1) “extraordinary and compelling reasons warrant the

reduction,”; 2) “the defendant is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g),”; and 3) “the reduction is consistent with this policy

statement.” U.S.S.G. §1B1.13. However, U.S.S.G. § 1B1.13 addresses motions for reductions

that are filed by the Director of the BOP and it does not contain a policy statement that specifically

addresses motions for reductions that are filed by an inmate defendant.

       The Fourth Circuit recently issued a published opinion providing guidance on the

arguments district courts can consider in determining whether “extraordinary and compelling”

reasons exist to grant compassionate release. United States v. McCoy, 981 F.3d 271 (4th Cir.

2020). In McCoy, the Fourth Circuit discerned “[t]here is of now no ‘applicable’ policy statement

governing compassionate-release motions by defendants under the recently amended



                                                  3
      4:18-cr-01118-MGL         Date Filed 04/19/21      Entry Number 112         Page 4 of 7




§ 3582(c)(1)(A), and as a result, district courts are ‘empowered . . . to consider any extraordinary

and compelling reason for release that a defendant might raise.’” Id. at 284 (quoting United States

v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)). Ultimately, the determination of whether extraordinary

and compelling reasons exist in a particular case is a question reserved to the sound discretion of

the district court.



IV.     DISCUSSION AND ANALYSIS

        King fails to argue either of the first two scenarios are applicable. Rather, she moves for a

sentence reduction solely on the basis of the third circumstance, alleging COVID-19, when

considered with her underlying medical conditions, qualifies as an extraordinary and compelling

reason to warrant relief.

        Prior to addressing the merits of King’s motion, the Court will analyze whether the Court

has jurisdiction. King submitted her request for compassionate release to the Warden and it was

denied. The government, in its response, “condes that [King] has exhausted her administrative

remedies.” Government’s Resp. in Opp’n at 5. Accordingly, the Court accepts the government’s

position and will decide King’s motion on the merits.

        Turning to the merits of King’s motion, as discussed above, the Court may reduce a

defendant’s sentence if it concludes extraordinary and compelling reasons warrant such a

reduction. See 18 U.S.C. § 3582(c)(1)(A)(i); McCoy, 981 F.3d at 284. The Court must also

consider the factors in 18 U.S.C. § 3553(a) “to the extent that they are applicable.”             Id.

§ 3582(c)(1)(A).




                                                 4
     4:18-cr-01118-MGL         Date Filed 04/19/21      Entry Number 112         Page 5 of 7




       A.        Whether King presents extraordinary and compelling reasons warranting a
                 reduction of her sentence

       In her motion, King asserts she “ha[s] hypertension, low iron, low vitamin D, and at 397

lbs, 5 feet 6[,] am obese with a BMI over 30.” Kings’s Mot. at 1. The Final Presentence

Investigation Report (PSR) completed on or around August 5, 2019, notes King suffers from high

blood pressure and takes an iron supplement each day. See PSR ¶ 54.

       The government concedes King’s obesity “presents a risk identified by the CDC as

heightening the risk of severe injury or death were the inmate to contract COVID-19.”

Government’s Resp. in Opp’n at 7.          But, the government also notes King’s obesity “is

appropriately managed at the facility, which is also engaged in strenuous efforts to protect inmates

against the spread of COVID-19, and would also act to treat any inmate who does contract COVID-

19.” Id. at 8.

       Furthermore, and most importantly, evidence of King’s current placement heavily weighs

against a determination extraordinary and compelling reasons warrant a reduction in her sentence.

According to the BOP COVID-19 case tracker, zero inmates at FMC Carswell are positive for

COVID-19. See COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus

(last visited Apr. 16, 2021). This extremely low number, the Court concludes, is due in part to the

strong vaccination efforts of the BOP in general, as well as FMC Carswell in particular.

       The BOP also maintains a website detailing the number of doses of the COVID-19 vaccine

it has received and administered. See COVID-19 Vaccine Implementation, Federal Bureau of

Prisons, https://www.bop.gov/coronavirus (last visited Apr. 16, 2021) (showing the BOP has

administered 135,263 doses out of 137,055 received, nearly a ninety-nine percent administration

rate). This website also notes the number of “Full Staff Inoculations Completed” as well as “Full

Inmate Inoculations Completed” for each BOP facility. Id. According to this website, 257


                                                 5
     4:18-cr-01118-MGL          Date Filed 04/19/21      Entry Number 112         Page 6 of 7




employees of FMC Carswell have been fully vaccinated, as well as 729 inmates. Id. And, vaccine

doses to inmates are “based on priority of need in accordance with CDC guidelines.” Id.

         Accordingly, because King’s medical ailments are properly managed at FMC Carswell

and zero inmates are currently positive for COVID-19, the Court concludes she fails to

demonstrate extraordinary and compelling reasons warranting a sentence reduction. Alternatively,

even if the Court concluded King demonstrated extraordinary and compelling reasons warranted

a reduction in her sentence under Section 3582(c)(1)(A), her motion would be denied based on an

analysis of the Section 3553(a) factors.

       B.      Whether the Section 3553(a) factors weigh in favor of release

       As noted above, the Court, in considering a motion for compassionate release, must

consider the factors under 18 U.S.C. § 3553(a), as required by 18 U.S.C. § 3582(c)(1)(A). These

factors include “the nature and circumstances of the offense and the history and characteristics of

the defendant;” “the need for the sentence . . . to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense;” “to afford adequate deterrence

to criminal conduct . . . [and] to protect the public from further crimes by the defendant;” “the

kinds of sentences available;” “any pertinent policy statement[;]” “the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of similar

conduct;” and “the need to provide restitution to any victims of the offense.” 18 U.S.C. § 3553(a).

       The Fourth Circuit recently noted in a published opinion, “the text of 18 U.S.C.

§ 3582(c)(1) does not specify what conclusion a district court must draw from the § 3553(a) factors

in order to grant a motion for compassionate release” and “§ 3582(c)(1) merely requires district

courts to ‘consider[]’ the relevant § 3553(a) factors.” United States v. Kibble, No. 20-7009, 2021

WL 1216543, at *4 fn 3 (4th Cir. Apr. 1, 2021) (quoting 18 U.S.C. § 3582(c)(1)). Thus, “this



                                                  6
      4:18-cr-01118-MGL        Date Filed 04/19/21      Entry Number 112         Page 7 of 7




language [provides] the district courts with procedural guardrails for exercising their discretion,

not creating a substantive prerequisite to compassionate release.” Id.

       Here, the Court concludes the Section 3553(a) factors weigh heavily against release. The

nature of King’s offense is serious. She pled guilty to knowingly transporting a minor in interstate

commerce with the intent the minor engage in prostitution and in sexual activity. Sex trafficking

is a terrible crime that negatively impacts our society and communities throughout this country.

As King has served approximately half of her sentence, granting her relief in this case would

produce unwarranted sentencing disparities for others accused these serious crimes. And, as the

Court sentenced King on December 18, 2019, the balance of the Section 3553(a) factors since her

sentencing have not changed in a way that would warrant relief.

       Consequently, based on the Court’s analysis and balancing of the Section 3553(a) factors,

a reduction in sentence to release King is inappropriate.



IV.    CONCLUSION

       Wherefore, based on the foregoing discussion and analysis, it is the judgment of the Court

King’s motion to reduce her sentence is DENIED.

       IT IS SO ORDERED.

       Signed this 19th day of April 2021, in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
